In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-144 CR

____________________


BLAINE LECOMPTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87878




MEMORANDUM OPINION 
 Blaine LeCompte appealed from a sentence pronounced on January 12, 2007.  His
notice of appeal was filed with the trial court on March 2, 2007, more than thirty days from
the date of sentencing and is outside the time allowed for requesting an extension of time for
filing the notice of appeal.  We notified the parties that the notice of appeal did not appear
to have been timely filed.  We received no response.

	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice			
Opinion Delivered May 9, 2007
Do Not Publish 
Before McKeithen, C.J., Kreger and Horton, JJ.